782 So.2d 903 (2001)
Robert K. MILLER, Appellant,
v.
LINDBACK CONSTRUCTION CORPORATION, a Florida corporation, Appellee.
No. 3D00-2853.
District Court of Appeal of Florida, Third District.
March 7, 2001.
Demahy Labrador & Drake, and Robert K. Miller and Kenneth R. Drake, Miami, for appellant.
Sutton & Montoto and John Sutton; John A. Jabro, Tavernia, for appellee.
*904 Before GREEN, SHEVIN and SORONDO, JJ.
PER CURIAM.
Robert Miller appeals the lower court's September 13, 2000 non-final order, which vacates a prior court order that had severed and abated the legal malpractice action against Miller and directs him to participate in mediation with all parties. See Fla. R.App. P. 9.130(a)(3)(B); Greenberg Traurig Hoffman Lipoff Rosen & Quentel, P.A. v. Sun NLF Ltd. Partnership, 719 So.2d 1029 (Fla. 3d DCA 1998); Klein v. Royale Group Ltd., 524 So.2d 1061, 1063 n. 1 (Fla. 3d DCA 1988). Because it is impossible at this time to determine whether Lindback Construction Corporation has suffered redressable harm from the acts alleged to have constituted malpractice, we reverse. See Bierman v. Miller, 639 So.2d 627 (Fla. 3d DCA 1994); Diaz v. Piquette, 496 So.2d 239 (Fla. 3d DCA 1986). The legal malpractice action against Miller is therefore premature.
Reversed and remanded.